                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA
                      Civil No. 19cv859 (DSD/LIB)

Derrell Jacori Cole,

                Petitioner,

v.                                                       ORDER

Warden Karen Halverson,
Warden,

                Respondent.



     This   matter   is   before   the   court   upon   the   report   and

recommendation of Magistrate Judge Leo I. Brisbois, dated May 16,

2019 (R&R).    The magistrate judge recommended that the court

dismiss pro se petitioner Derrell Jacori Cole’s petition for a writ

of habeas corpus under 28 U.S.C. § 2254 as untimely. No objections

to the R&R have been filed within the time period permitted.           See

D. Minn. LR 72.2(b)(1). Under these circumstances, the court finds

it appropriate to adopt the R&R.

     Accordingly, IT IS HEREBY ORDERED that:

     1.   The R&R [ECF No. 6] is adopted in its entirety;

     2.   The petition for a writ of habeas corpus under 28 U.S.C.

§ 2254 is dismissed as untimely [ECF No. 1], and this matter is

dismissed with prejudice; and
     3.   No certificate of appealability is issued.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: June 5, 2019

                                     s/David S. Doty
                                     David S. Doty, Judge
                                     United States District Court




                                 2
